
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.16


BASE SALARY AND TARGET BONUS
FOR THE NAMED EXECUTIVE OFFICERS

        The following table sets forth the current annual base salaries and
target bonuses of the Chief Executive Officer and the other named executive
officers of Zale Corporation (the "Company").

Name
  Base Salary   Target Bonus %  

Theo Killion
Chief Executive Officer

  $ 800,000     100 %

Matthew W. Appel
Chief Administrative Officer and Chief Financial Officer

 
$
540,000    
75
%

Gilbert P. Hollander
Executive Vice President, Chief Merchant and Sourcing Officer

 
$
495,000    
75
%

Richard A. Lennox
Executive Vice President, Chief Marketing Officer

 
$
390,000    
75
%

John A. Legg
Senior Vice President, Supply Chain

 
$
240,000    
37.5
%

        For additional information regarding the compensation of the Company's
executive officers, please refer to the information under the headings
"Executive Compensation" in the Company's definitive Proxy Statement on
Schedule 14A, as filed with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.16

